DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 12/23/2021 has been entered.  Claims 1-3 and 5-9 are currently pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 recites the limitation "wherein the hitting pieces have circular cross section, a polygonal cross section or a cross section with a shape obtained by mixing a polygon and an arc", which renders the claim indefinite.  Claim 9 depends from claim 1; claim 1 has set forth "wherein the hitting pieces have a linear shape with a diameter of smaller than 3 mm" which indicates that the hitting pieces have circular cross section by the term "diameter".  The 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1) in view of Bourne (GB 734,470A).
Regarding claim 1, Eriksen discloses a reinforcing fiber mat manufacturing apparatus (a forming head 25 for forming a fiber web, thereby being capable of forming a reinforcing fiber mat; figs. 5a-5b and referencing fig. 1; paras. 0108, 0110), comprising a hitting mechanism (revolving roller 32 with spikes; figs. 5a-5b; paras. 0028, 0113-0114) that is configured to come into contact with a reinforcing fiber bundle (fiber agglomerates coming from inlet 6, which may comprise reinforcing fibers; see figs. 5a-5b and referencing fig. 1; paras. 0034, 0089) to split the reinforcing fiber bundle into a plurality of pieces (to disintegrate the fiber agglomerates; paras. 0033-0034, 0089), and disperses the plurality of pieces (to make an even distribution of fibers; paras. 0033-0034, 0089), 
wherein the hitting mechanism includes a rotation shaft (revolving roller 32 having a rotation shaft; see annotated fig. 5b), a pair of rotation plates attached to portions of the rotation shaft apart from each other (the spikes can be cover plate-formed wings placed in a plane orthogonally on the rotation axis of the axle; see annotated fig. 5b; para. 0064).
Eriksen does not disclose wherein the hitting mechanism further comprising a plurality of hitting pieces arranged to extend in parallel to the rotation shaft between the pair of rotation plates, wherein the hitting pieces have a linear shape with a diameter of smaller than 3 mm.  However, Bourne in an analogous art teaches a hitting mechanism (a beater rotor 11; fig. 6; page 3, ll. 3-5, 91-97) for beating fibers (page 1, ll. 12-18; page 2, ll. 18-28) comprising a plurality of hitting pieces (spaced bars or rigid strips 28; fig. 6; page 3, ll. 91-97) arranged to extend in parallel to a rotation shaft (tubular element 26; fig. 6; page 2, ll. 18-28; page 3, ll. 91-97) between a pair of rotation plates (flange plates 27; fig. 6; page 3, ll. 91-97), wherein the hitting pieces have a linear shape (fig 6; page 3, ll. 91-97).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the wearable blanket as disclosed by Eriksen, with wherein the hitting mechanism further comprising a plurality of hitting pieces arranged to extend in parallel to the rotation shaft between the pair of rotation plates, wherein the hitting pieces have a linear shape, as taught by Bourne, in order to provide a revolving rotor with a casing structure thereby effectively agitating the fibers charged into the casing structure to facilitate disintegration of the fibers (Bourne; page 3, ll. 85-100).  Further, Eriksen discloses wherein the apparatus is constructed to handle very short fibres (very short fibres having length of 2-4 mm; paras. 0021, 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the hitting pieces to have a diameter of smaller than 3 mm according to a specific application; e.g., a type, size, and/or material of the fibers to be treated.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Eriksen does not explicitly disclose and the reinforcing fiber mat is used for fiber-reinforced plastics.  However, the reinforcing fiber mat of Eriksen has very short fibres of around 2-4 mm and having a very homogeneous profile (para. 0063); therefore the reinforcing fiber mat of Eriksen is capable of being used for fiber-reinforced plastics.  Therefore, Eriksen's teaching meets the claimed requirement.
Regarding claim 2, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, but Eriksen does not explicitly disclose wherein the pair of rotation plates have a disk shape, and wherein the plurality of hitting pieces are arranged to be concentric around the rotation shaft.  However, Bourne teaches wherein the pair of rotation plates have a disk shape (end discs 27; fig. 6; page 2, ll. 18-28; page 3, ll. 91-97; claim 9), and wherein the plurality of hitting pieces are arranged to be concentric around the rotation shaft (fig. 6; page 3, ll. 91-97; claim 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the wearable blanket as disclosed by Eriksen, with wherein the pair of rotation plates have a disk shape, and wherein the plurality of hitting pieces are arranged to be concentric around the rotation shaft, as taught by Bourne, in order to provide a revolving rotor with a casing structure thereby effectively agitating the fibers charged into the casing structure to facilitate disintegration of the fibers (Bourne; page 3, ll. 85-100).
Regarding claim 3, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, and Eriksen further discloses wherein partitioning rotation plates (see annotated fig. 5B) are attached to the rotation shaft between the pair of rotation plates (see annotated fig. 5B).
 Eriksen does not disclose wherein the plurality of hitting pieces are disposed between an adjacent one of the rotation plates and one of the partitioning rotation plates or between adjacent two of the partitioning rotation plates.  However, by combination of Eriksen and Bourne, the hitting mechanism would include a plurality of parallel hitting pieces as addressed for claim 1, and wherein the plurality of hitting pieces are disposed between an adjacent one of the rotation plates and one of the partitioning rotation plates or between adjacent two of the partitioning rotation plates (referencing fig. 6 of Bourne). 
Regarding claim 7, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, but Eriksen does not disclose wherein the reinforcing fiber bundle includes carbon fibers.  However, Eriksen does disclose wherein the reinforcing fiber bundle may be glass fibers (para. 0067), which indicates that the apparatus is capable of handling carbon fibers as well, since carbon fibers and glass fibers are both rigid inorganic fibers having similar physical characteristics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the apparatus as disclosed by Eriksen, to handle a reinforcing fiber bundle including carbon fibers. Such an intended use does not affect the structure of the apparatus.
Regarding claim 8, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, but does not explicitly disclose wherein the hitting pieces have a diameter of 1.5 mm or less.  However, as addressed for claim 1, Eriksen discloses wherein the apparatus is constructed to handle very short fibres (very short fibres having length of 2-4 mm; paras. 0021, 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the hitting pieces to have a diameter of 1.5 mm or less according to a specific application; e.g., type, size, and/or material of the fibers to be treated.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 9, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, but Eriksen does not disclose wherein the hitting pieces have circular cross section, a polygonal cross section or a cross section with a shape obtained by mixing a polygon and an arc.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have configured the shape of the hitting pieces, i.e., the spaced bars or rigid strips, to have a circular cross section, thereby providing the hitting pieces with a desired diameter as claimed in claim 1.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1) and Bourne (GB 734,470A) and further in view of Merges (US 3,233,836 A).
Regarding claim 5, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, and Eriksen further discloses wherein the hitting mechanism is disposed in a dispersion booth (the portion of the forming head 25 accommodating distribution units 26, 27, 28, 29, 30 and 31 forming a dispersion booth; figs. 5a-5b; para. 0110) to which the rotation shaft is attached (see annotated fig. 5b), 
wherein the dispersion booth has a dispersion opening (for passing fibers to forming wire 8; figs. 5a-5b and referencing fig. 1; para. 0050; claim 8) below the hitting mechanism (revolving roller 32; figs. 5a-5b), and 
Eriksen does not disclose wherein the dispersion booth accommodates a plurality of dispersion booth partition plates extending in a direction orthogonal to an axial direction of the rotation shaft and arranged in the axial direction.  However, Merges teaches a dispersion booth for separating fibers (drum 1 for separating textile fibers from a mixture; figs. 1, 4; col. 3, ll. 34-35) comprising a plurality of dispersion booth partition structures (drum rods 3; figs. 1, 4; col. 3, ll. 53-58) extending in a direction orthogonal to an axial direction of the rotation shaft (shaft 5; figs. 1, 4; col. 3, ll. 41-45) and arranged in the axial direction (see fig. 1).  Eriksen and Merges both teach an apparatus for separating fibers.  Therefore, it would have been obvious to one of ordinary skill to have modified the apparatus of Eriksen, with wherein the dispersion booth accommodates a plurality of dispersion booth partition structures extending in a direction orthogonal to an axial direction of the rotation shaft and arranged in the axial direction as taught by Merges, in order to facilitate a desired fiber flow rate in a specific fiber flow direction.  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the dispersion booth partition structures to be a plate shape based on a specific application for improved deflection effect.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1), Bourne (GB 734,470A) and Merges (US 3,233,836 A) and further in view of Weder (US 5,038,975 A).
Regarding claim 6, Eriksen, Bourne and Merges, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 5, and Eriksen further discloses wherein the dispersion booth has a fall opening (see annotated fig. 5b) above the hitting mechanism (revolving roller 32; figs. 5a-5b), the fall opening is connected with a chute (see annotated fig. 5b).
Eriksen does not disclose wherein the chute accommodates a plurality of chute partition plates extending in a direction orthogonal to an axial direction of the rotation shaft, and arranged in the axial direction.  However, Weder teaches a feeding device for supplying fibers to a lower chamber (filament distribution assembly 354; fig. 12; col. 14, ll. 39-58) for further treatment comprising a plurality of partition structures (comb 362; col. 14, ll. 63-68) extending in a vertical direction (see fig. 12), which allows the fibers to be deflected and fall into the lower chamber (fig. 2; col. 15, ll. 1-4).  Therefore, it would have been obvious to one of ordinary skill to have modified the apparatus of Eriksen, with wherein the chute accommodates a plurality of chute partition plates extending in a vertical direction as taught by Merges, in order to facilitate separating and directing the fibers of the bundle through the fall opening to the lower dispersion booth via gravity for further separation.  By this modification, the chute partition structures would extend in a direction orthogonal to an axial direction of the rotation shaft, and arranged in the axial direction.  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the chute partition structures to be a plate shape based on a specific application for improved deflection effect.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.

    PNG
    media_image1.png
    902
    762
    media_image1.png
    Greyscale

Annotated Fig. 5b from US 2010/0283176 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 12/23/2021 have been fully considered and addressed as follows.
Applicant Remarks: Applicant asserts that Eriksen discloses a forming head for dry forming a fibrous web used in the manufacture of paper products such as napkins while Bourne discloses a technique of cleaning and grading asbestos fibre, thus, the technical fields and respective functions are substantially different from that of the presently claimed apparatus, and therefore one skilled in the art would have no motivation to combine to arrive at the Applicant's claimed apparatus.
Examiner's response: Examiner respectfully disagrees.  Eriksen discloses a forming head for forming a fibrous web; however, Eriksen's apparatus is not limited to manufacture of paper products.  Instead, Eriksen discloses that the forming head can be constructed to manufacture a fibrous web using very short fibers (paras. 0021, 0063), and the fibers can be glass or stone (para. 0067).  Therefore, Eriksen's apparatus functions substantially the same as the claimed invention.  In addition, Bourne is a secondary reference, teaching a structural feature of the apparatus as disclosed by Eriksen; therefore Bourne does not need to be in the same field as the claimed invention.  Further, with respect to the motivation to combine Eriksen and Bourne, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Eriksen and Bourne teach an apparatus for disintegrate fiber aggregates; therefore they are analogous arts.  In an effort to improve Eriksen's apparatus, one ordinary skill of the art would glean from Bourne that adding lateral hitting pieces would further facilitate disintegrating fiber aggregates.
Applicant Remarks: Applicant asserts that the diameter of smaller than 3 mm of the hitting pieces is not a mere change of dimension but a technical feature to reduce surface areas for reducing the occurrence of accompanying air current, therefore a prima facie obviousness cannot be established by combination of Eriksen and Bourne.
Examiner's response: Examiner respectfully disagrees.  As addressed above, Eriksen discloses wherein the apparatus is constructed to handle very short fibres of 2-4 mm (paras. 0021, 0063). One of ordinary skill of the art would recognize that the diameter of the hitting pieces should be configured to be suitable to disintegrate such short fibers in order to effectively disintegrate the fiber agglomerates; therefore, change in the diameter of the hitting pieces would be an obvious variation of engineering design and is recognized as being within the level of ordinary skill in the art.  In addition, such a configuration would have the function of reducing the occurrence of accompanying air current.
Applicant Remarks: Applicant asserts that the evidence of record, i.e., Examples 1-3 of the instant application, rebuts the obviousness.
Examiner's response: Examiner respectfully disagrees.  The examiner has considered the comparative data in the specification; however, as addressed above, it is still obvious to combine Eriksen and Bourne to obtain the claimed subject matter of the instant application, especially in view of Eriksen's apparatus being constructed to handle very short glass fibers.  Further, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732